DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on September 17, 2020. Claims 1-8, 16-35, and 147-159 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.

Response to Amendment
Claims 1-2, 5, 16-17, 21, 26, 28, and 30-31 have been amended. Claims 9-15 and 36-146 are cancelled. Claims 148-159 are newly added. Claims 1-8, 16-35, and 147-159 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed September 17, 2020, with respect to claims 1-8, 16-35, and 147 have been fully considered and are persuasive.  The rejections of claims 1-8, 6-35, and 147 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation "the plurality of sensors" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 16-35 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 152-159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al., US 2015/0021016 (hereinafter Deng) in view in view of Field, US 2012/0056751 (hereinafter Field).
Claim 152: Deng discloses an instrumented sub (torque sub 2) configured to be coupled to a drill string (via coupling 6, Fig 3, par [0028]) at or above a rig floor surface of a drilling rig (Fig 4a) (torque sub 2 measures the rotation, torque and hook load exerted by the top drive to the tubular connection to be made up, Fig 1-4, par [0024]-[0025]) the instrumented sub comprising: 
a body (torque sub body 30 including housing/enclosure 24) including a top end (first end 4), a bottom end (second end 6) spaced from the top end in an axial direction (see Fig 3, par [0028]), and an internal passage (see Fig 3) that extends from the top end (4) to the bottom end (6) along the axial direction (a passage is shown in Figure 3 between the top end 4 and the bottom end 6), the internal passage configured to receive therethrough a drilling fluid when the body is coupled to the drilling rig (implicit from Fig 3 in combination with the presence of top drive 102 in Fig 4a); 
a controller (printed circuit board or PCB 10 including a processor, power control boards, and a plurality, Fig 1) electrically connected to the plurality of sensors, the controller configured to control operation of the plurality of sensors (first sensor 12 comprises one or more gyroscopes in the form of rate par [0037], the system captured the peak torque once the torque reference is reached, at the end of the capture, the peak torque information is returned to the host system for recording, par [0047], [0051]); and 
a communication device (antennas 26) electrically connected to the controller (controller/ PCB 10 comprises rate gyros 10 which measure data, i.e. turns, are collected by torque sub 2 for wireless transmission via antennas 26, par [0034]-[0035], as such the antennas are electrically connected to the controller/PCB 10), the communication device configured to transmit data obtained by the sensors to a computing device on the drilling rig (a computer can also be at the rig for use by an operator, par [0034], [0044], [0046]).
Deng fails to disclose a laser rangefinder configured to measure a distance from a first reference location on the body to a second reference location that is spaced away from and aligned with the first reference location along the axial direction, the laser rangefinder being carried by the body such that a laser emitted from the laser rangefinder extends to the second reference location when the instrumented sub is disposed above the rig floor surface; and the controller electrically connected to the laser range finder and being further configured to control operation of the laser rangefinder.
Field discloses a laser depth counter (600) includes a laser range finder (602) that employs a laser (603).  The laser (603) uses a laser beam to determine the distance to a reflective object. The laser range finder (602) may operate on a "time of flight" principle by sending a laser pulse in a narrow beam towards an object, and measuring the time taken by the pulse to be reflected off the target and returned to the sender.  The measurement of time is then used to calculate the displacement of the object (par [0052]). The raw data may be replayed by the wireless transmission system to a display unit and a computing device such as a programmable logic controller (Fig 6, par [0022], [0052]-[0054], [0056])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of sensors of Deng to include the laser range finder connected to the controller as disclosed by Field as the need to measure/control the distance between the instrumented sub body and a second reference location spaced away from the instrumented sub body a would have lead one skilled in the art to choose an appropriate sensor, such as the laser range finder as disclosed by Field. Therefore, choosing the appropriate sensor disclosed by field would merely be a simple id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 153: Deng, as modified by Field, discloses the body (30) includes base pipe (Deng, 30, see Fig 1-4) and a housing (Deng, housing/enclosure 24) coupled to the base pipe (Deng, 30) and that surrounds the base pipe (30) (Deng, par [0029], [0037]), wherein the internal passage (see Fig 3) extends through the base pipe (30) and the housing holds one or more of the plurality of sensors (Deng, housing 24 encloses one or more first sensors 12, par [0030]).
Claim 154: Deng, as modified by Field, discloses the top end (4) of the body (30) defines a threaded connection end (Deng, tapered female thread shown in Fig 3, tubulars are connected via threading together tapered female threaded ends with tapered male threaded ends, par [0002], [0009]) for threadably connecting to a rotating member of a top drive unit (top drive system 102), wherein the bottom end of the body (6) defines a threaded connection end (Deng, tapered male thread shown in Fig 3, tubulars are connected via threading together tapered female threaded ends with tapered male threaded ends, par [0002], [0009]) for threadably connecting to either: a) a top of a drill string tubular (Deng, drill pipe 120), b) a top of a blowout preventer, or c) a saver sub (Deng, saver sub 122) (Deng, see Fig 4a-4b, par [0025]).
Claim 155: Deng, as modified by Field, discloses a power assembly (Deng, wireless power source 16) configured to supply power to the sensors, the controller, and the communication device (Deng, torque sub 2 to contain one or more components including but not limited to wired or wireless power sources, par [0029]-[0030], allows for completely wireless operation of the torque sub 2, par [0032]).
Claim 156: Deng, as modified by Field, discloses a the power assembly includes a first power source (Deng, wireless power source 16 is a battery pack, par [0032]) configured to supply the power and a second power source configured to recharge the first power source (Deng, alternate primary power sources 16 or power sources that could recharge batteries may include devices that convert vibration into electrical power, devices that convert heat from circulating drill fluids into electrical power, devices that par [0033]).
Claim 157: Deng, as modified by Field, discloses the first power source is a battery pack (Deng, wireless power source 16 is a battery pack, par [0032]), and the second power source is at least one thermal electric power device (Deng, alternate primary power sources 16 or power sources that could recharge batteries include devices that convert heat from circulating drill fluids into electrical power, par [0033]).
Claim 158: Deng, as modified by Field, discloses the thermal electric power device is a thermal electric generator or a thermal electric cooler (Deng, alternate primary power sources 16 or power sources that could recharge batteries include devices that convert heat from circulating drill fluids into electrical power, par [0033]).
Claim 159: Deng, as modified by Field,  discloses a plurality of sensors (first sensors 12, second sensors 22) carried by the body (30) (sensors 12 are shown recessed within an annular groove of torque body 30 in Figure 3, sensors can be mounted within or directly to the torque sub body 30, par [0024], [0029], second sensor 22 in the form of one or more strain gauges within or on its body 30, Fig 3, par [0035], claim 2), each sensor configured to obtain data indicative of a drilling parameter (drill string turns, time and RPM, par [0021], [0029], [0036]-[0039]); wherein the plurality of sensors (12) includes at least two of the following sensors: a flow meter, a distance sensor, a pressure sensor assembly, a strain gage, a gyrometer, a magnetometer, a temperature sensor, and an accelerometer (Deng, first sensor 12 can be any known sensor in the art that can measure rotational movement of the torque sub 2, first sensor 12 can include accelerometers, gyroscopes, and other forms of turns counters well known in the art, par [0036], [0037]).

Allowable Subject Matter
Claims 1-8 and 16-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 147-151 are allowed.

The following is an examiner’s statement of reasons for the indication of allowable subject matter: Claims 1-8, 16-35, and 147-151 are allowable over the closest prior art “herein Deng et al., US 2015/0021016 (hereinafter Deng)” and “herein Field, US2012/0056751 (hereinafter Field)” for the following reasons: 
Deng discloses an instrumented sub configured to be coupled to a drill string at or above a rig floor surface of a drilling rig. The instrumented sub comprises a body with a top end, a bottom end spaced from the top end in an axial direction, and an internal passage. The internal passage receives drilling fluid when the body is coupled to the drilling rig. A sensor is carried by the body, a controller to control operation of sensors and a communication device to transmit data from the sensors to a computing device on the drilling rig.
Deng fails to disclose the body including a sealed chamber that extends between the outer wall and the inner wall and a plurality of pockets recessed into the body to contain one or more of the plurality of sensors.

Field discloses a laser range finder that includes a laser. The laser uses a laser beam to determine the distance to a reflective object. The laser range finder may operate on a "time of flight" principle by sending a laser pulse in a narrow beam towards an object, and measuring the time taken by the pulse to be reflected off the target and returned to the sender.  The measurement of time is then used to calculate the displacement of the object.
Field does not disclose the specific details of the instrumented sub or that the laser range finder is held in the chamber such that a laser emitted from the laser rangefinder passes through the port to the second reference location.

Deng and Field fail to suggest alone, or in combination, the limitations of “”a sealed chamber that extends between the outer wall and the inner wall” as recited in claim 1 and “the laser rangefinder being held in the chamber such that a laser emitted from the laser rangefinder passes through the port to the second reference location” as recited in claim 147.
The Examiner is unaware of prior art which reasonably suggests alone or in combination the limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8, 16-35 and 152-159 are rejected. Claims 147-151 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676